This opinion it in direct conflict with the cases of Etheridge v. State, Nos. 3364 and 3365, recently decided, in which Judge Harper concurred and Presiding Judge Prendergast dissented. Concurring in that case Judge Harper cites cases showing want of jurisdiction in County Court where no information had been filed. That the County Court was without jurisdiction is not debatable under the Constitution, statutes and decisions. I may write later and collate *Page 209 
authorities, but it would be of no value if what has been written is to be ignored. We can not now tell what a day may bring forth.